DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the status of the prior filed applications should be updated in the first sentence of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first lens and a second lens.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

At best the claimed subject matters are understood (see rejection under 35 U.S.C. 112, second paragraph, supra) and based on the Applicant’s disclosure, claims are unpentable over references as set forth below.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2016/0084701 A1) in view of Betzig (US 2011/0304723 A1).
As to claim 23, Choi discloses a high resolution inspection apparatus (100) using a terahertz Bessel beam and comprising : a terahertz wave (110)  generating unit for generating a terahertz wave (see paragraph [0080]) ; a Bessel beam forming unit (120-140) for generating a terahertz Bessel beam using the terahertz wave incident from the terahertz wave generating unit; a ring beam forming unit (150) for forming a beam using the terahertz Bessel beam and concentrating the formed beam (see paragraphs [0078] and [0099]) to an inspection target object (160); a focusing unit (170) can be regarded as a scattered light detecting unit for detecting scattered light generated from the inspection target object (160) and a detecting unit (180) for detecting a beam transmitted through the inspection target object (160). 
As to claim 24, Choi discloses the focusing unit (170) has a lens/third lens for forming a ring beam and concentrating the formed ring beam to the inspection target object (see paragraph 0099-0100]). 

    PNG
    media_image1.png
    395
    546
    media_image1.png
    Greyscale

Thus, Choi discloses substantially all of the limitations of the instant claims except for the detecting unit (180) being a ring beam detecting unit.   This feature is well known per se.  

    PNG
    media_image2.png
    331
    511
    media_image2.png
    Greyscale
Betzig (figure 5) discloses a Bessel Beam inspection apparatus (500) having a ring beam detecting unit (518-520) wherein the detecting unit has a ring mask for the purpose of preventing light illuminated by side lobes of the Bessel beam from reaching the detector (se paragraph [0012]).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Choi and Betzig to obtain the claimed invention as recited in the mentioned claims of the present application.  It would have been obvious to replace the detecting unit of Choi by the ring beam detecting unit of Betzig for the purpose of preventing light illuminated by side lobes of the Bessel beam from reaching the detector and thereby improving the quality of the inspection apparatus.
Allowable Subject Matter
Claims 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 27-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 25-26 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a high resolution inspection apparatus comprising among other features a scattered light detecting unit for detecting scattered light generated from an inspection unit and having a reflected scattered light detecting unit provided inside a ring beam exiting from a lens and detecting scattered light reflected from the inspection unit or having a transmitted scattered light detecting unit arranged inside a ring beam incident from a lens and detecting scattered light transmitted from the inspection target object, as recited. 
Claims 27-31 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a high resolution inspection apparatus using a terahertz Bessel beam comprising among other features, a scanner; a terahertz wave optical head; a terahertz wave concentrating head for detecting the terahertz wave transmitted through an inspection target, along with a first transfer unit, a second transfer unit with particular functions of these elements as recited in the instant claims of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/2/21

/HUNG NGUYEN/            Primary Examiner, Art Unit 2882